Citation Nr: 1008654	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-07 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a thyroid disorder, 
claimed as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1977 to May 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Veteran requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in March 2004.  
The Veteran testified at that time and the hearing transcript 
is of record.  

The Veteran's claim was previously before the Board in August 
2007 and at that time, the Board denied the Veteran's claim 
on the basis that there was no evidence linking the currently 
diagnosed thyroid disorder to service.  The Veteran 
subsequently appealed this denial to the United States Court 
of Appeals for Veterans Claims (Court), which in a July 30, 
2009 memorandum decision, set aside the Board's decision and 
remanded the Veteran's claim for additional development.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

In this case, the Veteran contends that she was treated with 
radiation for a keloid on her left earlobe in 1980-81 while 
in service.  The Veteran also contends that this radiation 
treatment eventually resulted in a thyroid disorder which 
required the surgical removal of part of her thyroid gland.

According to the Court's memorandum decision, the Board 
failed in its duty to obtain copies of the Veteran's "unit 
history from 1980 to 1981."  The Veteran's representative 
asserts that these records are necessary to "determine any 
duty restrictions placed on her because of radiation 
exposure."  Thus, the RO should contact the appropriate 
service department and/or Federal agency and obtain a 
complete copy of the Veteran's "unit history from 1980 to 
1981."  All efforts to obtain these records should be fully 
documented and if no such records exist, the Veteran should 
be notified as such.

VA also has a duty to assist veterans to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 § C.F.R. § 3.159 (2009).  This duty to assist 
includes providing a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  If and only if the Veteran's in-service radiation 
treatments are confirmed, she should be afforded a VA 
examination to address the etiology of her currently 
diagnosed thyroid disorder and its relationship to service, 
if any.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to her claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Thus, the RO should request relevant VA 
medical records pertaining to the Veteran that are dated from 
June 5, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and/or Federal agency, 
to obtain a complete copy of the Veteran's 
"unit history from 1980 to 1981" to 
"determine any duty restrictions placed 
on her because of radiation exposure."  
See CAVC Memorandum Decision dated July 
30, 2009) (Appellant "argues that, 
although she testified that she received 
radiation treatments at Portsmouth Naval 
Base for a keloid and was required to 
notify her first sergeant of radiation 
exposure, 'the Board did not obtain or 
review any of the Appellant[']s unit 
records for 1980 to 1981[]to determine any 
duty restrictions placed on her because of 
radiation exposure.'")  All efforts to 
obtain these records should be fully 
documented and if no such records exist, 
the Veteran should be notified as such.

2.  The RO should attempt to obtain 
relevant VA medical treatment records 
pertaining to the Veteran that are dated 
from June 5, 2009 to the present.

3.  If and only if the Veteran's in-
service radiation treatments are 
confirmed, she should be afforded a VA 
examination to address the etiology of her 
currently diagnosed thyroid disorder and 
its relationship to service, if any.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
has been reviewed.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

The examiner is asked to express an 
opinion as to whether the Veteran's 
currently diagnosed thyroid disorder is at 
least as likely as not (i.e., 50 percent 
or greater possibility) related to her 
period of active military service, and in 
particular, to the in-service radiation 
treatments for a keloid on her left 
earlobe.  The examiner must provide a 
complete rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response before the case is returned to 
the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



